Citation Nr: 9905470	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-01 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
total mandibular subapical osteotomy with residual bilateral 
temporomandibular joint syndrome with fascial pain and 
dysfunction, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for 
paresthesia/neurapraxia of the right mandibular anterior 
region intraorally, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for anesthesia of 
the right lip and chin on the skin with residual dribbling, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1987 to April 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for status post total mandibular subapical 
osteotomy with residual bilateral temporomandibular joint 
syndrome with fascial pain and dysfunction, 
paresthesia/neurapraxia of the right mandibular anterior 
region intraorally, and anesthesia of the right lip and chin 
on the skin with residual dribbling and assigned each a 
10 percent disability evaluation.

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Status post total mandibular subapical osteotomy with 
residual bilateral temporomandibular joint syndrome with 
fascial pain and dysfunction is currently manifested by 
temporomandibular articulation (without pain) between 30 
millimeters and 31 millimeters.

2.  Paresthesia/neurapraxia of the right mandibular anterior 
region intraorally is currently manifested by no more than 
moderate incomplete paralysis.

3.  Anesthesia of the right lip and chin on the skin with 
residual dribbling is currently manifested by no more than 
moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Status post total mandibular subapical osteotomy with 
residual bilateral temporomandibular joint syndrome with 
fascial pain and dysfunction is 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998); Part 4, Diagnostic Code 9905 (1998).

2.  Status post total mandibular subapical osteotomy with 
residual bilateral temporomandibular joint syndrome with 
fascial pain and dysfunction is no more than 10 percent 
disabling prior to January 18, 1994.  38 U.S.C.A. §§ 1155, 
5107(b), 5110 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
9905 (1998).

3.  Paresthesia/neurapraxia of the right mandibular anterior 
region intraorally is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 8205 (1998).

4.  Anesthesia of the right lip and chin on the skin with 
residual dribbling is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 8212 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for an increased evaluations for status post total 
mandibular subapical osteotomy with residual bilateral 
temporomandibular joint syndrome with fascial pain and 
dysfunction, paresthesia/neurapraxia of the right mandibular 
anterior region intraorally, and anesthesia of the right lip 
and chin on the skin with residual dribbling are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, where 
the claimant is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

During service, in January 1991, the appellant underwent a 
total mandibular subapical osteotomy, a placement of 
composite bone graft to the mandible, and application of 
Kobayaschi wires to correct the malocclusion of his teeth.  
One month later, he was admitted to the hospital with right 
buccal space cellulitis and right submandibular space 
cellulitis.  He was given antibiotics and showed immediate 
recovery.  He was later discharged with the examiner noting 
that the appellant had received maximum benefits from the 
hospitalization.

The appellant underwent a VA examination in May 1991.  The VA 
examiner stated that as to the appellant's mandibular 
surgery, his only complaint was "that of a scar."  The VA 
examiner noted that there was a faint, thin transverse scar 
that was three centimeters in length just above the metal 
protuberance of the mandible.  The VA examiner stated that 
the scar was nontender and that there was no underlying 
tissue loss.  The impression was history of mandibular 
surgery to correct malocclusion with resulting facial scar 
which was faint and classified as an excellent cosmetic 
result.  The medical examination was otherwise negative.  X-
rays taken of the appellant's mandible revealed evidence of 
post surgical changes with presence of small metal plates and 
screws on the left side of the mandible as well as the center 
of the mandible.  No other abnormalities were noted.  

The appellant underwent a VA dental examination in September 
1994.  The appellant reported headaches, aches in his 
mandible at the sites of the surgery, and residual noise in 
his left status post total mandibular subapical osteotomy 
with residual bilateral temporomandibular joint.  He 
complained of numbness of the skin on the right lower lip and 
chin region and paresthesia/neurapraxia of the right mucous 
membranes in the region of tooth #27, which seemed to be 
exacerbated by either hot or cold foods.  The VA examiner 
stated that there seemed to be bilateral opening snaps 
palpated and auscultated of the appellant's temporomandibular 
joints.  There was pain upon deep palpation of his right 
temporomandibular joint.  There was spasm of the right 
sternocleidomastoid muscle, as well as bilateral temporalis 
muscle spasm, which caused pain to palpation.  The VA 
examiner stated that the appellant had a Class I 
dentoskeletal occlusion.  The maximum inter-incisal opening 
was approximately three centimeters (30 millimeters) with a 
full range of mandibular motions.

The appellant reported pain while eating and dribbling from 
the right side of his mouth.  He stated that the dribbling 
caused him embarrassment.  He stated that he had to watch 
both what he ate and which side of the mouth he placed his 
hot or cold foods to eliminate the pain.  The VA examiner 
stated that a panoelipse was taken which revealed a full 
complement of teeth, residual metallic fixation plates in the 
left posterior mandible and the right and left parasymphysis 
region of the mandible and closed temporomandibular joint 
spaces bilaterally.  The diagnoses were bilateral 
temporomandibular joint syndrome, bilateral mild fascial pain 
dysfunction, anesthesia of the right lip and chin on the 
skin, paresthesia/neurapraxia of the right mandibular 
anterior region intraorally, status post orthodontics, status 
post orthognathic surgery, and retained metallic fixation 
plates times three.

A July 1995 VA outpatient treatment report reveals that the 
appellant had fair range of motion of his jaw with decreased 
sensation in the right interior mucosa at the corner of the 
mouth.  There was no apparent motor deficits in the area.

The appellant underwent a VA dental examination in February 
1997.  The appellant reported that his quality of life was 
lower.  He stated that he could not open his mouth wide and 
that his mouth would pop.  He reported noises and pain with 
opening and closing his mouth.  He stated that nothing but 
Percocet had helped with the pain, and that he had come to 
grips with the fact that the pain would never go away.  The 
appellant complained of pain when eating.  He stated that he 
dribbled from the right side of his mouth.  He stated that 
because of this, he had to select foods that could be chewed 
well.  He stated that the dribbling embarrassed him.

The VA examiner stated that there was nonpainful opening of 
the mouth and that snaps were palpated and auscultated on 
both the right and left temporomandibular joints when opened 
to approximately six millimeters interincisally.  There was 
no pain to the temporomandibular joints during movement, but 
deep palpation of the right temporomandibular joint elicited 
a moderately painful response.  No muscle spasms were noted, 
but deep palpation pain to the right sternocleidomastoid 
muscle was displayed.  Post orthodontic/orthognathic tooth 
alignment showed posterior tripod occlusal markings in 
centric occlusal relationships.  The posterior occlusal 
patterns, both right and left, were approximately equal 
without evidence of trauma from occlusion or occlusal 
deflections/interferences.  Anterior teeth alignment appeared 
to exhibit a stable post surgical result, which was 
cosmetically pleasing and functionally sound.  Excursive 
movements showed no working/balancing deflections or 
interferences.

The inter-incisal range for passive or unaided opening 
movement was approximately 31 millimeters.  Active or mildly 
aided opening movement was 34 millimeters.  Pain was noted on 
active opening.  Lateral excursive range of motion measuring 
from the midline, passive or unaided motion was 11 
millimeters to the right and 11 millimeters to the left.  
Active or mildly aided movement was 16 millimeters from the 
midline to the right and 16 millimeters from the midline to 
the left.  The VA examiner was asked to comment on whether 
the appellant's had malunion or nonunion of the mandible.  
The VA examiner stated the following:

A comparison of the post orthognathic 
surgery Panorexes in the file and the 
February 1997 Panorex show a much greater 
bone density in the surgical sites.  
Surgical areas which were previously 
radiolucent now show a greater 
radiodensity.  Yet, I defer the specific 
question for additional commentary by an 
oral surgeon.

The diagnoses were temporomandibular joint dysfunction 
syndrome, both right and left, possibility of myofascial pain 
dysfunction syndrome, paresthesia of the right lip at the 
corner of the mouth, status post orthodontics, status post 
orthognathic surgery, and retained metallic fixation devices 
time three.

A VA examination was conducted in October 1997.  The VA 
examiner stated that he/she agreed with the findings made by 
the VA examiner in the February 1997 examination report.  The 
VA examiner stated the following:

A pano[e]lipse taken on 10/8/97, and 
compared with the panoelipse taken in 
1994, and the old pano[e]lipses taken 
while in the military service, which I 
have access to, all demonstrate three 
residual titanium fixation devices in the 
mandible.  There are two Y-shaped plates 
in the right and left parasymphysis 
region of the mandible.  There is an L-
shaped plate in the posterior left side 
of the mandible.  The par[a]symphysis 
plates have four screws each and the 
posterior mandibular plate has four 
screws also.  There is no plate left on 
the right side.  This apparently was 
removed while in the military.  

Physical examination of the areas show 
them to be well healed.  There is no 
increased mobility at the surgical sites, 
and on opening and closing, they seem to 
be rigid.  It is noted that one can 
palpate the plates through the mucosa, 
which is a totally normal finding.

The VA examiner stated that there was no malunion or nonunion 
of the mandible appreciated.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

I.  Status post total mandibular subapical osteotomy with 
residual bilateral temporomandibular joint syndrome with 
fascial pain and dysfunction

The Board notes that during the appeal process, the criteria 
for dental and oral disabilities were amended in January 18, 
1994.  When a regulation changes during the appeal process, 
version most favorable to claimant applies.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also 38 U.S.C.A. 
§ 5110.

The Board notes that Diagnostic Codes 9903 and 9904 are not 
for application, since a VA examiner has determined 
clinically that the appellant does not have nonunion or 
malunion of the mandible.  See 38 C.F.R. Part 4, Diagnostic 
Codes 9903, 9904 (1993 and 1998).


a.  Post-January 1994 criteria

Under post-January 1994 criteria for Diagnostic Code 9905, 
limited range of motion of temporomandibular articulation is 
assigned a 10 percent evaluation for inter-incisal range 
limited to 31 to 40 millimeters; a 20 percent evaluation for 
inter-incisal range limited to 21 to 30 millimeters; a 30 
percent evaluation for an 11 to 20 millimeters limitation; 
and, a 40 percent evaluation if inter-incisal range is 
limited to 0 to 10 millimeters.  38 C.F.R. Part 4, Code 9905 
(1998).  An evaluation of 10 percent is warranted when the 
range of lateral excursion is 0 to 4 millimeters.  Id.

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 20 percent evaluation for status 
post total mandibular subapical osteotomy with residual 
bilateral temporomandibular joint syndrome with fascial pain 
and dysfunction.  The appellant's service-connected 
disability is rated based upon the limited motion of his 
temporomandibular articulation.  In September 1994, the VA 
examiner reported a inter-incisal opening of three 
centimeters, which is 30 millimeters.  In February 1997, the 
VA examiner stated that passive or unaided opening movement 
was approximately 31 millimeters.  Active or mildly aided 
opening movement was 34 millimeters.

Under 38 C.F.R. § 4.7 (1998), where there is a question as to 
which of the two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
The appellant's inter-incisal opening falls between the 
10 percent and 20 percent evaluations under Diagnostic Code 
9905.  The Board has determined that a 20 percent evaluation 
for the status post total mandibular subapical osteotomy with 
residual bilateral temporomandibular joint syndrome with 
fascial pain and dysfunction is warranted.  The Board has 
based the 20 percent evaluation on the appellant's passive 
motion, which was the width he was able to open his mouth 
without pain versus the active motion, which revealed pain 
when his mouth was opened.

The Board notes that the range of the lateral excursion would 
not assist the appellant in an evaluation in excess of 
20 percent, as the maximum evaluation is 10 percent an only 
for a range of between 0 and 4 millimeters.  See 38 C.F.R. 
Part 4, Diagnostic Code 9905.  The appellant's range of 
lateral excursion is 11 millimeters.

b.  Pre-January 1994 criteria

Under the pre-January 1994 criteria for Diagnostic Code 9905, 
any definite limitation interfering with mastication or 
speech warranted a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 9905 (1993).  Motion limited to 1/2 inch (12.7 
millimeters) warrants a 20 percent evaluation.  Id.  Motion 
limited to 1/4 inch (6.3 millimeters) warrants a 30 percent 
evaluation.  Id.  

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent when considering the 
appellant's status post total mandibular subapical osteotomy 
with residual bilateral temporomandibular joint syndrome with 
fascial pain and dysfunction under the old criteria.  The 
appellant's motion has not been shown to be any less than 30 
millimeters, which under the old criteria would warrant no 
more than a 10 percent evaluation.  See 38 C.F.R. Part 4, 
Diagnostic Code 9905 (1993).

It must be noted that when compensation is awarded or 
increased pursuant to a liberalizing law, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  See 38 U.S.C.A. § 5110(g) 
(West 1991).  Thus, the grant of 20 percent for status post 
total mandibular subapical osteotomy with residual bilateral 
temporomandibular joint syndrome with fascial pain and 
dysfunction would not be effective prior to January 18, 1994.

c.  General consideration

An evaluation in excess of 20 percent under the new criteria 
is not warranted.  The appellant's inter-incisal range has 
not been reported to be any less than 30 millimeters.  A 
30 percent evaluation would necessitate an 11 to 20 
millimeter range, which has clearly not been shown.  The 
evidence has established that the appellant has painful 
motion, which has been reported by a VA examiner, but which 
is no more than 20 percent disabling.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has reported that he has difficulty eating 
because of the pain from chewing his food.  See 38 C.F.R. 
§ 4.59 (1998).  In February 1997, the VA examiner stated that 
there was a nonpainful opening of the mouth and no pain to 
the temporomandibular joints during movement.  No examiner 
has made specific findings as to excessive fatigability or 
incoordination of movement during an examination.  See 
38 C.F.R. §§ 4.40, 4.45 (1998).  The appellant's statements 
and the VA examiner's findings are indicative of no more than 
moderate functional impairment and thus the appellant's 
status post total mandibular subapical osteotomy with 
residual bilateral temporomandibular joint syndrome with 
fascial pain and dysfunction is no more than 20 percent 
disabling.

The appellant is competent to report his symptoms and state 
that his status post total mandibular subapical osteotomy 
with residual bilateral temporomandibular joint syndrome with 
fascial pain and dysfunction has worsened.  To the extent 
that he stated that his disability was worse than the 
10 percent evaluation granted, it was true in that the Board 
has determined that a 20 percent evaluation is warranted, but 
not prior to the effective date of the liberalizing 
regulation.  As stated above, the medical findings do not 
support an evaluation in excess of 20 percent.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the appellant's 
statements, even if sworn, in support of a claim for monetary 
benefits.  Taking the appellant's contentions into account 
and the medical findings, an evaluation in excess of 
20 percent is not warranted.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).  

II.  Paresthesia/neurapraxia of the right mandibular anterior 
region intraorally

The evaluation for fifth (trigeminal) cranial nerve paralysis 
is dependent upon the relative degree of sensory 
manifestation or motor loss.  38 C.F.R. 4.124; Part 4, 
Diagnostic Code 8205 (1998).  A 10 percent evaluation is 
warranted for moderate incomplete paralysis.  Id.  A 30 
percent evaluation is warranted for severe incomplete 
paralysis.  Id.  A 50 percent evaluation is warranted for 
complete paralysis.  Id.  

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for paresthesia/neurapraxia of the right 
mandibular anterior region intraorally.  In September 1994 
the VA examiner stated that the appellant reported 
paresthesia/neurapraxia of the right mucous membranes in the 
region of tooth #27, which was exacerbated by either hot or 
cold foods.  Upon physical examination, there was pain upon 
deep palpation of his right temporomandibular joint.  In July 
1995, the VA examiner stated that there was decreased 
sensation in the right interior mucosa at the corner of the 
mouth and that there were no motor deficits in that area.  
The appellant's paresthesia/neurapraxia of the right 
mandibular anterior region intraorally has not been shown to 
be any more than moderately disabling, as his degree of 
sensory manifestation is not any more than moderate.  The 
appellant has noted that he does not have complete paralysis, 
but has contended that his incomplete paralysis is more than 
moderately disabling.  The Board finds that the evidence 
establishes that there is no more than moderate incomplete 
paralysis.  

A 30 percent evaluation is not warranted as the evidence has 
not shown that the appellant's incomplete paralysis is 
severe.  In February 1997, deep palpation of the right 
temporomandibular joint elicited a moderately painful 
response.  He is still able to feel sensation on the right 
mandibular.  Paresthesia/neurapraxia of the right mandibular 
anterior region intraorally is no more than 10 percent 
disabling.

The appellant is competent to report his symptoms.  To the 
extent that he stated that his paresthesia/neurapraxia of the 
right mandibular anterior region intraorally is worse than 
evaluated, the medical findings do not support an evaluation 
in excess of 10 percent.  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
Taking the appellant's contentions into account and the 
medical findings, an evaluation in excess of 10 percent is 
not warranted.  To this extent, the preponderance of the 
evidence is against his claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).  

III.  Anesthesia of the right lip and chin on the skin with 
residual dribbling

The evaluation for twelfth (hypoglossal) cranial nerve 
paralysis is dependent upon loss of motor function of the 
tongue.  38 C.F.R. Part 4, Diagnostic Code 8212 (1998).  A 10 
percent evaluation is warranted for moderate incomplete 
paralysis; a 30 percent evaluation is warranted for severe 
incomplete paralysis and a 50 percent evaluation is warranted 
for complete paralysis.  Id.  

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for anesthesia of the right lip and chin 
on the skin with residual dribbling.  In September 1994, the 
appellant reported that he had numbness of the skin on the 
right lower lip and chin region.  The appellant stated that 
while eating, he would dribble from the right side of his 
mouth because of the numbness, which embarrassed him.  There 
was bilateral temporalis muscle spasm, which caused pain to 
palpation.  In July 1995, the VA examiner noted that the 
appellant had decreased sensation in the right interior 
mucosa at the corner of the mouth, but noted that there were 
no motor deficits in the area.  In February 1997, the 
appellant reported again that he dribbled from the right side 
of his mouth when eating, which embarrassed him.  Because of 
the dribbling, the appellant stated that he had to eat foods 
that required him to chew well.  The appellant has stated 
that sometimes he cannot feel liquids dribbling from his 
mouth and thus he cannot drink things that are too hot for 
fear of burning himself.  The evidence has not shown that the 
appellant's incomplete paralysis is any more than moderate 
and thus no more than 10 percent disabling.

A 30 percent evaluation is not warranted as the evidence has 
shown that the appellant's incomplete paralysis of his right 
lip and chin is no more than moderate.  He has reported 
dribbling when eating.  The appellant is still able to chew 
food and drink.  As stated above, an evaluation under 
Diagnostic Code 8212 is dependent upon loss of motor function 
of the tongue.  The Board is aware that this disability is 
rated by analogy.  Regardless, the appellant has not stated 
that he has trouble keeping food in his mouth.  He has 
reported dribbling, but he had not reported not being able to 
keep food in his mouth.  He has stated that he has to eat 
foods which require a lot of chewing.  The Board finds that 
the anesthesia of the right lip and chin on the skin with 
residual dribbling is no more than 10 percent disabling.

The appellant is competent to report his symptoms.  To the 
extent that he stated that his anesthesia of the right lip 
and chin on the skin with residual dribbling is worse than 
evaluated, the medical findings do not support an evaluation 
in excess of 10 percent.  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
Taking the appellant's contentions into account and the 
medical findings, an evaluation in excess of 10 percent is 
not warranted.  To this extent, the preponderance of the 
evidence is against his claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).  

IV.  Additional considerations

The Board must address the appellant's scar on the mandible, 
as he complained of the scar at the time of the May 1991 
examination.  Under Diagnostic Code 7800, a noncompensable 
evaluation is warranted for disfiguring scars of the head, 
face or neck.  38 C.F.R. Part 4, Diagnostic Code 7800 (1998).  
A 10 percent evaluation is assigned for moderate, disfiguring 
scars of the head, face or neck.  Id.  A 30 percent 
evaluation is warranted for severe disfiguring scars, 
especially if they produce a marked and unsightly deformity 
of the eyelids, lips or auricles.  Id.  A 50 percent 
evaluation is warranted when the scars are completely or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant disfigurement bilaterally.  Additionally, 
a 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration or which limit the function of the body part 
which they affect. 38 C.F.R. Part 4, Diagnostic Codes 7804, 
7805 (1998).

At the time of the May 1991 examination, the VA examiner 
stated only that the appellant complained of the scar.  The 
specific complaints are not reported.  Upon physical 
examination, the VA examiner stated that the scar was 
nontender and that there was no underlying tissue loss.  In 
the diagnosis, the VA examiner stated that there was a facial 
scar which was "faint and classified as an excellent 
cosmetic result."  The medical examiner did not find that 
the scar was not disfiguring, an unsightly deformity, or 
completely or exceptionally repugnant.  See 38 C.F.R. Part 4, 
Diagnostic Code 7800.  Additionally, the appellant has not 
stated that his scar is tender or painful or that his scar 
limits the motion of his mouth.  See 38 C.F.R. Part 4, 
Diagnostic Codes 7804, 7805.  Thus, the evidence of record 
has not established that a separate evaluation would be in 
order for the appellant's scar on his mandible.

Additionally, the appellant's representative stated that the 
case should be remanded because the examiners who conducted 
the 1997 VA examinations failed to address the severity of 
the appellant's pain, and failed to address how the 
disabilities affect his daily activities.  The representative 
further stated that the examiner did not address the 
appellant's complaints of limited jaw movement.  It was felt 
that a more complete examination should be conducted.  The 
Board finds that the examinations used in determining whether 
an increased evaluation was warranted were sufficient.  When 
movements of the appellant's mouth were made, the examiners 
reported pain.  When palpations were made to the appellant's 
face, pain was reported.  The VA examiners both reported the 
appellant's complaints of difficulty with chewing when he 
ate.  The Board finds that the examination reports were 
complete as to how the appellant's service-connected 
disabilities affect him on a daily basis.

Regardless of the representative's accusations that not 
enough clinical findings reported, the Board disagrees and 
finds that the examinations were thorough and complete.



ORDER

A 20 percent evaluation for status post total mandibular 
subapical osteotomy with residual bilateral temporomandibular 
joint syndrome with fascial pain and dysfunction is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits, and subject to the provisions 
38 U.S.C.A. § 5110(g) as to grant of increased compensation 
based upon a liberalizing regulation.  Increased evaluations 
for paresthesia/neurapraxia of the right mandibular anterior 
region intraorally and anesthesia of the right lip and chin 
on the skin with residual dribbling are denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 16 -


